EXHIBIT 10.32
 
IRREVOCABLE LETTER OF GUARANTEE
WITHIN MAXIUM AMOUNT


Ref.: Year 2005 Shang Zi No. 0005475013-02



To:
Shenzhen Honggang Branch of China Merchants Bank (the "Bank")



Whereas:
The Bank and Winner Industries (Shenzhen) Co., Ltd. (the "Facility Applicant")
have entered into a Credit Facility Agreement (Contract No.: Year 2005 Shang Zi
No. 0005475013) on June 27th 2005, pursuant to which the Bank would grant
facilities of up to the aggregate amount of RMB 25,000,000 yuan (or the
equivalent amount of foreign currencies) (the "Facility") to the Facility
Applicant during the availability period of the Facility commencing from July
12th 2005 to July 12th 2006 (the "Availability Period").


At the request of the Facility Applicant, the Undersigned agrees to issue this
Letter of Guarantee and voluntarily gives guarantee with joint and several
liabilities for all the debts owed to the Bank by the Facility Applicant under
the Credit Facility Agreement. The details of this Guarantee are as follows:
 

1.
Guarantee within Maximum Amount




1.1
The Facility referred to herein shall mean the maximum extent of facility which
the Bank will grant to the Facility Applicant during the Availability Period in
respect of on-balance-sheet transactions such as continuing and revolving loans,
trade financing and discount (collectively referred to as the “Loan”) and
off-balance-sheet transactions such as acceptance of commercial draft, opening
of letters of credit and issue of confirmations.




1.2
During the Availability Period, the Bank may separately release the Loans or
provide other facilities to the Applicant for Facility pursuant to the Facility
Agreement and/or the respective specific contracts concluded thereunder. Party B
may utilize the Facility in a revolving manner. The details of each provision of
the Loans or other facilities such as the amounts, periods and specific purposes
shall be prescribed in the respective loan contracts, certificates of
indebtedness or contracts for granting other facilities. Any of the above
facility may expire on a date later than the expiry date of the Availability
Period agreed in the Facility Agreement and the Undersigned shall not raise any
objection thereto.




1.3
If any of the Loans or other facilities advanced to the Facility Applicant by
the Bank is still outstanding upon the expiry of the Availability Period, the
Undersigned shall undertake joint and several liabilities for repayment of the
same to the extent of the Facility.




1.4
Regarding the Facility provided by the Bank to the Facility Applicant by ways of
acceptance of commercial draft, opening of letters of credit, issue of
confirmations and so forth during the Availability Period, the Undersigned shall
undertake joint and several liabilities for repayment of all the debts accrued
to the Facility Applicant (including but not limited to the principal and
interest of the advances made by the Bank and relevant expenses) notwithstanding
that the Bank has not made any advances upon the expiry of the Availability
Period.




1.5
The joint and several guarantee given by the Undersigned for the Facility shall
be effective if the Bank demands early payment from the Applicant for Facility
in accordance with the Credit Facility Agreement and/or the respective specific
contracts before the expiry of the Availability Period.

 

2.
Coverage of Guarantee




2.1
The guarantee given by the Undersigned shall cover the outstanding principal of
the Loans or other facilities advanced to the Applicant for Facility by the Bank
during the Availability Period in accordance with the Credit Facility Agreement
(up to the extent of the Facility of RMB 25,000,000 yuan) and interest thereon,
penalty interest, compensation and all other relevant expenses such as those
arising from the enforcement of its claims, including but not limited to the
following:




2.1.1
the outstanding principal of the Loans advanced by the Bank pursuant to the
respective loan contracts or certificates of indebtedness concluded under the
Credit Facility Agreement and interest thereon, penalty interest, compensation
and relevant expenses;




2.1.2
the outstanding principal of the advances made to the Facility Applicant by the
Bank in fulfilling its obligations of making payment in respect of the
commercial draft, letters of credit and confirmations under the Credit Facility
Agreement and interest thereon, penalty interest, compensation and relevant
expenses;




2.1.3
all expenses accrued to the Bank as a result of recovering the debts owed by the
Facility Applicant.




2.2
If the outstanding principal of the Loans or other facilities advanced to the
Facility Applicant by the Bank exceeds the maximum amount of the Facility, the
exceeding amount shall not fall within the guarantee given by the Undersigned.
The joint and several guarantee given by the Undersigned shall only cover the
outstanding principal of the Loans or other facilities that is within the
maximum extent of the Facility, interest thereon, penalty interest and
compensation.

 
 
-1-

--------------------------------------------------------------------------------


 

3.
Enforcement of Guarantee



The Undersigned acknowledges it bears joint and several financial and legal
liabilities for all the debts owed by the Facility Applicant which fall within
the coverage of guarantee stated in Clause 2. Should the Facility Applicant
fails to repay on time the principal and interest of all the Loans and advances
paid by the Bank and other relevant expenses pursuant to the Credit Facility
Agreement and/or the respective specific contracts, or any of the breach of
contract prescribed in the Credit Facility Agreement and/or the respective
specific contracts occurs, the Bank shall be entitled to make claims against the
Undersigned directly without first making claims or initiating proceedings
against the Facility Applicant. Notwithstanding that mortgage or pledge is
created for securing due payment of all the debts owed by the Facility Applicant
under the Credit Facility Agreement, the Bank may, at its option, make claims
for such debts against the Undersigned directly without first disposing of the
security or the collateral.
 
Any notice of claim issued by the Bank shall be conclusive and the Undersigned
shall not raise any objection thereto. The Undersigned agrees to make full
payment of all the debts owed by the Facility Applicant under the Credit
Facility Agreement within five days after receipt of a notice of claim in
writing from the Bank without production of any proof and other documents by the
Bank.



4.
Term of Guarantee



The Undersigned shall undertake its liability hereunder for a period commencing
from the effective date of this Guarantee to two years after the expiry date of
each loan or advance date of each advance under the Credit Facility Agreement.



5.
Independence of Guarantee




5.1
This Guarantee is independent, continuing, irrevocable and unconditional and
shall not be affected by the invalidity of the Credit Facility Agreement and the
respective specific contracts and by any agreements or documents entered into
between the Facility Applicant and any entity. Nor shall it be altered as a
result of fraud, reorganization, winding up, dissolution, liquidation and
bankruptcy on the side of the Facility Applicant. The liability of the
Undersigned hereunder shall not be released by any order, change of the
financial condition of the Undersigned or any agreement entered into between the
Undersigned and any entity or individual.




5.2
The liability of the Undersigned hereunder shall not be affected if the Bank
stops releasing the undrawn loan and/or other facilities to the Facility
Applicant and declares that the loan advanced shall be immediately due and
payable pursuant to the Credit Facility Agreement and/or the respective specific
contracts.




6.
The Undersigned confirms that it will accept all agreements on extension or any
other supplemental agreements entered into between the Bank and the Facility
Applicant in respect of the periods of the respective specific contracts,
interest rates and other matters during the performance of the Credit Facility
Agreement and the respective specific contracts and hereby waives its right to
receive any notice relating thereto from the Bank.

 

7.
The Undersigned hereby represents and guarantees as follows:




7.1
The Undersigned is an enterprise legal person or an institution legal person
found not for public welfare purpose, capable of acting as a guarantor,
established with the approval of __/__ and registered with the Administration of
Industry and Commerce (No. __/__). The Undersigned is willing to offer the
assets to which it has title or of which it is rightfully entitled to dispose as
a guarantee for performance of its obligations prescribed herein;




7.2
The Undersigned executes this Letter of Guarantee with full authorization or
approval of the authorities such as the departments of higher level/the board of
directors;




7.3
The Undersigned executes this Letter of Guarantee of its own free will, not
under any influence of fraud or duress;




7.4
As long as this Letter of Guarantee is in force, the total amount of the debts
(or equivalent in any foreign currency) guaranteed by the Undersigned shall not
exceed the total value of the proprietary interests of the Undersigned;




7.5
The financial statements and all other documents provided to the Bank by the
Undersigned are true and legitimate. The legal representative or other
persons-in-charge of the Undersigned shall be held liable absolutely for such
statements and documents;




7.6
The Undersigned will provide confirmation on its execution of this Guarantee if
the Bank so requires;




7.7
The Undersigned shall forthwith notify the Bank of any change of its
registration with the industrial and commercial authority, organization,
operation or financial condition if such change will likely affect the
capability of the Undersigned to perform this Guarantee;




7.8
The successor(s) or assignee(s) of the Undersigned shall be bound by all
provisions hereof. The Undersigned shall not assign its liability hereunder
without prior written consent from the Bank.

 
 
-2-

--------------------------------------------------------------------------------


 

8.
Should the Undersigned fail to pay off the guaranteed debts as prescribed
herein, the Bank shall be entitled to debit the same to the deposit account of
the Undersigned until all the debts owed to the Bank by the Applicant for
Facility under the Facility Agreement are settled in full and the Undersigned
shall not raise any objection thereto.




9.
During the continuance of this Guarantee, no relaxation, forbearance or
indulgence by the Bank in enforcing any of its interests or rights under the
Facility Agreement and this Guarantee against any events of breach of contract
or delay of the Facility Applicant and the Undersigned shall prejudice, affect
or restrict the Bank’s interests and rights as a creditor under the relevant
laws and regulations and this Guarantee, nor shall it operate as a waiver of the
Bank’s rights to take actions against existing or future defaults.




10.
This Guarantee shall be governed by the laws of the People’s Republic of China.
The Undersigned agrees to settle any argument and dispute arising from this
Guarantee in such manners as agreed in the Credit Facility Agreement.




11.
This Guarantee shall take effect from the date on which it is signed by the
authorized signatory of the Undersigned and affixed with the official seal of
the Undersigned.




12.
Miscellaneous:

N/A



13.
This Letter of Guarantee is executed in 3 originals with the Bank, the Applicant
for Facility and the Undersigned each holding one thereof.

 


THE GUARANTOR (SEAL):
Winner Medical & Textile Ltd. Yichang
 
AUTHORIZED SIGNATORY
(SIGNATURE): Jianquan Li
     
OFFICIAL ADDRESS OF THE
GUARANTOR: No. 20 Jiangxia Avenue, Jiangkou Town, Zhijiang City, Hubei Province
         
TEL: 0717-4352988
 
FAX: 0717-4352998
     
BANK WITH WHICH ACCOUNT(S) OF THE GUARANTOR MAINTAINED:
Jiangkou Sub-branch, Zhijiang Branch of Agricultural Bank of China
 
SETTLEMENT ACCOUNT NO. OF THE GUARANTOR:
17343001040000519
           

-3-

--------------------------------------------------------------------------------





